EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karam J. Saab on 2/17/2022.
The application has been amended as follows: 
1.	(Original)  A smart thermostat for mounting to a wall, comprising: 
a rectangular body;
a rotatable user input component attached with the rectangular body, wherein:
the rectangular body comprises a user input component that can be rotated clockwise and rotated counterclockwise;
the user input component is configured to receive a click towards the wall;
a rectangular electronic display attached with the rectangular body such that the rectangular electronic display is visible on a face of the rectangular body;
a temperature sensor mounted within the rectangular body;
one or more processors disposed within the rectangular body and in communication with the user input component, the rectangular electronic display, and the temperature sensor, the one or more processors being configured to:
cause presentation of a temperature setpoint by the rectangular electronic display;
adjust the temperature setpoint in response to the rotatable user input component being rotated clockwise or rotated counterclockwise;
in response to the click received via the user input component, return to a main thermostat interface that indicates an ambient temperature measured using the temperature sensor; and

2.	(Original)  The smart thermostat of claim 1, wherein the one or more processors are further configured to cause the rectangular electronic display to present the adjusted setpoint temperature value simultaneously with the ambient temperature.
3.	(Original)  The smart thermostat of claim 1, further comprising:
a wireless communication interface, wherein the wireless communication interface is used to communicate with the HVAC system.
4.	(Original)  The smart thermostat of claim 1, wherein the rectangular body is a rounded-rectangular body.
5.	(Original)  The smart thermostat of claim 1, further comprising a mechanical coupling that attaches the rectangular body to a support structure.
6.	(Original)  The smart thermostat of claim 1, wherein the one or more processors are further configured to cause a plurality of selectable menu items to be presented on the rectangular electronic display.
7.	(Original)  The smart thermostat of claim 1, further comprising a wall dock, wherein the rectangular body attached with the wall dock to removably mount to the wall.
8.	(Original)  The smart thermostat of claim 1, wherein the one or more processors are further configured to display a word-based message indicating whether heating to or cooling to the adjusted setpoint is being performed.
9.	(Original)  A method for control of an HVAC system by a thermostat, the method comprising:
presenting, by the thermostat, a temperature setpoint by a rectangular electronic display that is present on a rectangular body of the thermostat;

adjusting the temperature setpoint in response to the user input component being rotated clockwise or rotated counterclockwise.
receiving, by the thermostat, a click towards a wall via the user input component;
returning to a main thermostat interface that indicates an ambient temperature measured using a temperature sensor in response to the click received via the user input component; and
causing the heating, ventilation, and air conditioning (HVAC) system to be activated based at least in part on a comparison of the ambient temperature and the adjusted setpoint temperature value.
10.	(Original)  The method for controlling the HVAC system of claim 9, wherein causing the HVAC system to be activated is performed using wireless communication via a wireless communication interface of the thermostat.
11.	(Original)  The method for controlling the HVAC system of claim 9, further comprising presenting the adjusted setpoint temperature value simultaneously with the ambient temperature.
12.	(Original)  The method for controlling the HVAC system of claim 9, further comprising: presenting a plurality of selectable menu items on the rectangular electronic display.
13.	(Original)  The method for controlling the HVAC system of claim 9, wherein the rectangular body is a rounded-rectangular body.
14.	(Original)  The method for controlling the HVAC system of claim 9, further comprising: attaching the rectangular body to a wall dock, wherein the wall dock is mounted to the wall.
15.	(Currently Amended)  A smart thermostat, comprising:

a user input means, attached with the rectangular housing means, that rotates clockwise and counterclockwise and is configured to receive an inward click; 
a temperature sensing means mounted within the rectangular housing means that measures an ambient temperature;
an electronic display means, attached with the rectangular housing means, wherein the electronic display means is visible on a face of the rectangular housing means;
a processing means that causes:
a temperature setpoint to be presented by the electronic display means; and
the temperature setpoint to be adjusted in response to the user input means being rotated clockwise or counterclockwise; 
in response to the inward click received via the user input means, return to a main thermostat interface being presented by the electronic display means that indicates the ambient temperature measured using the temperature sensing means; and
means for causing a heating, ventilation, and air conditioning (HVAC) system to be activated based at least in part on a comparison of the ambient temperature and the adjusted setpoint temperature.
16.	(Original)  The smart thermostat of claim 15, further comprising a wireless communication means that is used to communicate with the HVAC system.
17.	(Original)  The smart thermostat of claim 15, further comprising a coupling means that removably attaches the rectangular housing means to a support structure.
18.	(Original)  The smart thermostat of claim 15, wherein the rectangular housing means is a rounded-rectangular housing means.
19.	(Original)  The smart thermostat of claim 15, wherein the processing means causes a plurality of selectable menu items to be presented on the electronic display means.


Terminal Disclaimer
The terminal disclaimer filed on 11/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,747,242 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose adjust the temperature setpoint in response to the rotatable user input component being rotated clockwise or rotated counterclockwise; and in response to the click received via the user input component, return to a main thermostat interface that indicates an ambient temperature measured using the temperature sensor. Regarding claim 9, the prior art of record does not disclose receiving, by the thermostat, a click towards a wall via the user input component; and returning to a main thermostat interface that indicates an ambient temperature measured using a temperature sensor in response to the click received via the user input component. Regarding claim 15, the prior art of record does not disclose the temperature setpoint to be adjusted in response to the user input means being rotated clockwise or counterclockwise; and in response to the inward click received via the user input means, return to a main thermostat interface being presented by the electronic display means that indicates the ambient temperature measured using the temperature sensing means. The allowability, at least in part, resides in these facts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


February 17, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116